185 F.2d 392
NEWMANv.STATE OF CALIFORNIA et al.
No. 12423.
United States Court of Appeals Ninth Circuit.
November 9, 1950.

Emil Newman, in pro. per.
Dion R. Holm, City Atty., Thomas M. O'Connor, Deputy City Atty., San Francisco, Cal., for appellees City & County of San Francisco and Elmer E. Robinson.
Fred N. Howser, Atty. Gen. State of Cal., Clarence A. Linn, Deputy Atty. Gen., for appellees State of Cal., Fred N. Howser and J. Hession.
Before STEPHENS and ORR, Circuit Judges, and McLAUGHLIN, District Judge.
PER CURIAM.


1
Heretofore this court dismissed the appeal in the above entitled case upon the ground that no judgment had ever been entered in the case by a court. Thereafter we denied a petition for rehearing. We now have before us another petition for a rehearing with no change in the record. Petitioner is a layman acting for himself and seems not to understand that there must be a judgment, and not merely a statement that a judgment will be made and entered, before we can entertain an appeal. If and when a judgment is entered and an appeal is properly taken we shall of course entertain and decide the appeal.


2
Cause was ordered dismissed August 22, 1950.


3
Rehearing was denied October 2, 1950.


4
Rehearing denied.